                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


Lyle M. Heyward,                                                Case No. 3:16-cv-2774

                          Plaintiff,


        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER


Heather Cooper, et al.,


                          Defendants.


                                        I.     INTRODUCTION

        Plaintiff Lyle Heyward, proceeding pro se, alleges certain wrongdoing arising out of incidents

which occurred within the food service operations at the Allen Oakwood Correctional Institution,

where he is incarcerated, as well as by certain staff members at the facility. (Doc. No. 4).

Defendants Heather Cooper and Brian Townsend (the “Aramark Defendants”), and Defendants

Joanna Factor, Sheila McNamara, Sylvia Moseley, John Neth, Cori Smith, and Anthony Streeter (the

“ODRC Defendants”)1 have filed motions for judgment on the pleadings. (Doc. No. 54 and 55).

Heyward has not filed a brief in opposition to either motion. For the reasons stated below, the

motion of the Aramark Defendants, (Doc. No. 54), is denied, and the motion of the ODRC

Defendants, (Doc. No. 55), is granted in part and denied in part.



1
   Kandis Simpson has not yet been served, (Doc. No. 42), and therefore Simpson is not a party to
either motion.
                                         II.     BACKGROUND

        Heyward worked as a line server in the prisoners’ cafeteria at the Allen Oakwood

Correctional Institution. The Aramark Corporation contracts with the Ohio Department of

Rehabilitation and Correction (“ODRC”) to provide food service operations at Allen Oakwood,

among other things. Heyward claims he was removed from his position after he filed a grievance

concerning an incident on December 20, 2015, in which Cooper allegedly yelled and cursed at him

and other inmates working in the cafeteria. (Doc. No. 4 at 2-3). Heyward asserts this grievance led

to a conspiracy in which Cooper and Townsend, both Aramark employees, engaged the assistance of

numerous prison staff members and supervisors to file false conduct reports against Heyward and to

increase his security classification as a way to justify Heyward’s removal from the line server

position. (Doc. No. 4 at 3-4).

        He alleges that, a few days after he gave Townsend a copy of his grievance concerning

Cooper’s behavior, Townsend presented him with an inmate evaluation report that accused

Heyward of cursing at Cooper and helping other inmates file out complaints against Aramark.

Heyward alleges Townsend told him “Heyward, you’re fired . . . you know what I’ve said about

complaints.” (Doc. No. 4 at 3). The report listed a Lieutenant Ward as a witness, but Heyward

asserts Ward informed his supervisors that he had not witnessed any of the conduct alleged in the

report. (Doc. No. 4 at 3).

        Heyward then filed grievances concerning the inmate evaluation report – which Heyward

alleges constitutes the falsification of official records – because that report would have “a deleterious

effect” on his parole eligibility and institutional classification. (Doc. No. 4 at 4). He alleges the

“Unit Management Chief/Administrator, Ms. C. Ester,” and the Deputy Warden of Operations,

Cori Smith, failed to provide him with due process as required by ODRC policies, failed to respond

to the grievances Heyward submitted, and then, along with Factor, attempted to cover up what had


                                                    2
occurred when they lied by promising they would reverse Heyward’s reclassification. (Doc. No. 4 at

4).

       Heyward claims Smith began retaliating against him when he continued to pursue his

administrative remedies, by “fabricating fantastically false claims that Plaintiff posed some unknown

and unstated/[unspecified] security threat in combination with a phantom Rules Infraction Board

(RIB) record.” (Doc. No. 4 at 4).

       He also alleges the retaliation did not stop there. Heyward states Simpson, an officer in his

cell block, fabricated a conduct report claiming Heyward had weapons in his cell and had threatened

Simpson. (Doc. No. 4 at 4). Heyward claims this conduct report was thrown out after video from

the time frame allegedly in question showed he was not in his cell block when Simpson claimed he

threatened her. (Doc. No. 4 at 4). Heyward claims Simpson persuaded Neth and Streeter to assault

Heyward under the guise of a cell search, and the Major at Allen Oakwood, C. Bendross, “refused to

acknowledge the incident even happened” because Simpson is his niece. (Doc. No. 4 at 4-5).

Heyward alleges his continued oral and written complaints led only to further retaliation, including a

retaliatory “strip-search and cell shakedown that resulted in [the] destruction of $2,237.92 worth of

Plaintiff’s legitimately [acquired] and possessed non-contraband personal property.2 (Doc. No. 4 at

5).

       Further, Heyward alleges that, on April 11, 2016, McNamara, the Inspector of Institutional

Services at Allen Oakwood, confronted him concerning his pending grievances and told him “you’re

going to regret it if you don’t drop these complaints, Heyward.” (Doc. No. 4 at 5). Heyward

repeatedly refused McNamara’s demands to drop the grievances, and McNamara allegedly

responded by confiscating Heyward’s religious head covering, known as a kufi, despite the fact that


2The parties agree this incident resulted in Heyward filing suit in the Ohio Court of Claims. (Doc.
No. 4 at 5; Doc. No. 55 at 34-35). None of the parties, however, have filed copies of any of the
documents from that case, and the Ohio Court of Claims opinion described is not publicly available.
                                                  3
Heyward had two accommodation forms authorizing him to possess and wear the kufi. (Doc. No. 4

at 5-6).

           On April 19, 2016, Heyward alleges he was informed by a hearing officer that McNamara

had filed a conduct report accusing Heyward of forging his accommodation forms. (Doc. No. 4 at

6). Heyward asserts this report also was in retaliation for his refusal to cease pursuing his

administrative remedies, and that the report was thrown out after he demonstrated his forms were

authentic. (Doc. No. 4 at 6).

           He asserts claims under 42 U.S.C. § 1983 for violation of his First, Fourth, and Fourteenth

Amendment rights, as well as the Religious Land Use & Institutionalized Persons Act (“RLUIPA”),

and requests compensatory and punitive damages. (Doc. No. 4 at 1, 9).

                                            III.   STANDARD

           Rule 12(c) motions for judgment on the pleadings are subject to the same standard as a Rule

12(b)(6) motion to dismiss. JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007).

A court construes the complaint in the light most favorable to the plaintiff and accepts as true well-

pleaded factual allegations. Daily Servs., LLC v. Valentino, 756 F.3d 893, 896 (6th Cir. 2014) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). Factual allegations must be sufficient to state a plausible

claim for relief. Iqbal, 556 U.S. at 678. Legal conclusions and unwarranted factual inferences are not

entitled to a presumption of truth. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In ruling on a

motion to dismiss, a court may consider public records as well as documents attached to the motion

to dismiss if those documents “are referred to in the plaintiff’s complaint and are central to the

plaintiff’s claim.” Jackson v. City of Columbus, 194 F.3d 737, 745 (6th Cir. 1999), abrogated on other

grounds by Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002).




                                                     4
                                            IV.     ANALYSIS

        Defendants assert Heyward fails to state a claim for relief, even after taking into account the

extra latitude provided to pro se filings. See, e.g., Luis v. Zang, 833 F.3d 619, 626 (6th Cir. 2016)

(noting pro se pleadings are held to less stringent standards than attorney filings) (quoting Williams v.

Curtin, 631 F.3d 380, 383 (6th Cir. 2011)). The ODRC Defendants also assert some of Heyward’s

claims are barred by the Leaman doctrine, because he pursued those claims in the Ohio Court of

Claims, and that some of his other claims fail under the doctrine of qualified immunity.

        Despite the appointment of pro bono counsel, (Doc. No. 32), Heyward has not filed a brief

opposing either of the motions.

    A. FREE SPEECH

        Heyward may state a claim for violation of his First Amendment rights by showing “(1) [he]

engaged in protected conduct; (2) an adverse action was taken against [him] that would deter a

person of ordinary firmness from continuing to engage in that conduct; and (3) . . . the adverse

action was motivated at least in part by [his] protected conduct.” Pasley v. Conerly, 345 F. App’x 981,

984 (6th Cir. 2009) (quoting Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc))

(alterations in original). Heyward pleads sufficient facts to state a plausible claim for the violation of

his First Amendment free speech rights.

        First, Heyward’s allegations show he engaged in protected conduct when he filed a grievance

challenging Cooper and Townsend’s allegedly-fabricated inmate evaluation report. (Doc. No. 4 at

3). Inmates have a First Amendment right to file grievances against prison officials. Herron v.

Harrison, 203 F.3d 410, 415 (6th Cir. 2000). Heyward alleges the Defendants retaliated against him

and that the retaliation was motivated by his protected conduct.

        Both the Aramark and ODRC Defendants claim Heyward’s grievances were frivolous, and

thus do not constitute protected conduct, because Heyward does not have a protected interest in his


                                                     5
cafeteria job. See, e.g., Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir. 1987) (“It is well established . . . that

no prisoner has a constitutional right to a particular job or to any job.”). But Heyward asserts

something more than a complaint about losing his job – he claims that this and other subsequent

conduct reports may be considered by the Parole Board in determining whether Heyward is eligible

for parole. The Sixth Circuit previously has concluded false conduct reports which may ultimately

result in an inmate serving more time in prison or being subjected to disciplinarily sanctions violate

an inmate’s First Amendment rights when those reports arise as retaliation. See, e.g., Scott v. Churchill,

377 F.3d 565, 571 (6th Cir. 2004); Cale v. Johnson, 861 F.2d 943, 948-51 (6th Cir. 1988).

        Moreover, the Defendants do not focus on the pertinent right. While Heyward plainly

believes he was wronged when he was fired from his cafeteria position, he also plainly believes he

was fired, and suffered subsequent other forms of retaliation, because he filed grievances. Heyward

alleges Cooper helped to fabricate conduct reports about Heyward and Townsend told him “you

know what I’ve said about complaints” before firing him, (Doc. No. 4 at 3), that Smith and Factor

attempted to cover up the reason he was fired and also fabricated misconduct reports when

Heyward continue to file grievances, (Doc. No. 4 at 4), that Simpson persuaded Neth and Streeter to

assault Heyward after Heyward filed grievances about conduct reports Simpson purportedly

fabricated, (Doc. No. 4 at 4-5), and that McNamara confiscated his kufi when Heyward refused to

drop his grievances. (Doc. No. 4 at 5-6).

        Heyward offers sufficient allegations to support his claim that the Defendants’ actions

violated “the existing right to avoid retaliation for exercising the First Amendment right to file

grievances against prison officials.” Bradley v. Conarty, 2018 WL 5883929, at *2 (6th Cir. Sept. 13,

2018) (quoting Walton v. Gray, 695 F. App’x 144, 145-46 (6th Cir. 2017) (per curiam)).

        The Defendants also argue Heyward’s retaliation claims fail because his complaints about

verbal threats do not establish a constitutional violation. (Doc. No. 54 at 9-10; Doc. No. 55 at 20).


                                                       6
These arguments are not persuasive because Heyward’s grievances do not have to allege violations

of his constitutional rights in order for those grievances themselves to be protected by the First

Amendment. “[W]hile certain threats or deprivations are so de minimis that they do not rise to the

level of being constitutional violations, this threshold is intended to weed out only inconsequential

actions, and is not a means whereby solely egregious retaliatory acts are allowed to proceed past

summary judgment.” Siggers-El v. Barlow, 412 F.3d 693, 701 (6th Cir. 2005) (quoting Thaddeus-X, 175

F.3d at 398).

        Additionally, the ODRC Defendants argue Heyward fails to allege specific facts concerning

his alleged assault by Neth and Streeter – including the date on which he was assaulted and “what

conduct he believes constitutes the assault” – or to support a retaliation claim against McNamara

because he fails to allege “when he filed the grievances, what they entailed, or whether they were

granted or denied.” (Doc. No. 55 at 20-21). The ODRC Defendants overreach. Their latter

argument ignores the context of Heyward’s claims against McNamara, which follow five pages of

background and allegations about his grievances. (Doc. No. 4 at 5 (“On 4-11-2016, at

approximately 1400 – 1420 [hours,] Plaintiff was called up to the office of the [Inspector of

Institutional Services] to be interviewed concerning the grievances pending on the issues stated

herein at paragraphs 13 through 23 . . . .”)). Further, Heyward is not required to plead every detail

of the allegations underlying his claims in order to survive a Rule 12 motion; he must only allege

sufficient facts to state a plausible claim for relief. Cf. Fed. R. Civ. P. 9(b) (“In alleging fraud or

mistake, a party must state with particularity the circumstances constituting the fraud or mistake.”).

        The ODRC Defendants also argue McNamara did not retaliate against Heyward for filing

grievances when she confiscated his multi-colored kufi, because possession of a kufi that is not

white or beige constitutes the possession of contraband under prison rules. (Doc. No. 55 at 21-22).

The ODRC Defendants fail to acknowledge that Heyward’s allegations go further, as Heyward


                                                     7
alleges McNamara fabricated a conduct report claiming Heyward forged his religious

accommodation approval forms. (Doc. No. 4 at 6).

        Finally, the ODRC Defendants claim they are entitled to qualified immunity. (Doc. No. 55

at 29-31). A government official is entitled to qualified immunity if a plaintiff does not allege

sufficient facts to show the official’s conduct violated a clearly-established constitutional right.

Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir. 2006). The ODRC Defendants are not entitled

to qualified immunity because Heyward alleges they retaliated against him for exercising his First

Amendment speech rights by filing grievances. Maben v. Thelen, 887 F.3d 252, 269 (6th Cir. 2018)

(“[T]his Court has repeatedly recognized that if a prison officer ‘retaliated against [a prisoner] for

filing grievances,’ the ‘alleged conduct also comprises a violation of clearly established constitutional

law.’” (quoting Noble v. Schmitt, 87 F.3d 157, 162 (6th Cir. 1996))).

        I conclude Heyward offers sufficient allegations to state a plausible claim for retaliation in

violation of his First Amendment rights against Cooper, Townsend, Simpson, McNamara, Neth,

Streeter, Smith, and Factor.

    B. FREE EXERCISE OF RELIGION

        Heyward claims McNamara violated his rights under the RLUIPA and the First

Amendment’s Free Exercise Clause by confiscating his kufi. The RLUIPA “protects ‘any exercise of

religion, whether or not compelled by, or central to, a system of religious belief,’ . . . but, of course, a

prisoner’s request for an accommodation must be sincerely based on a religious belief and not some

other motivation . . . .” Holt v. Hobbs, 135 S. Ct. 853, 862 (2015). Heyward must show the

Defendants’ actions “substantially burdened that exercise of religion.” Id. Heyward fails to allege

how his rights are substantially burdened by the ODRC’s requirement that he wear a white and beige

kufi instead of a multi-colored one.




                                                     8
        Heyward’s First Amendment Free Exercise claims against McNamara fail as well, as the

RLUIPA provides broader protections for religious liberty than the text of the First Amendment.

Holt, 135 S. Ct. at 860.

        Heyward also alleges Moseley and Factor violated his First Amendment free exercise rights,

when they allegedly convinced the Parole Board to give him “5 years flop time” after Moseley

denied Heyward’s attempts to attend church and sing in the Allen Oakwood choir because he is not

a Christian. (Doc. No. 4 at 7). While Heyward claims the statute of limitations on his claim should

be tolled because McNamara purportedly incorporated Moseley’s actions into her retaliatory

conduct, he offers no facts to substantiate this argument. Heyward’s claims against Moseley and

Factor are barred because those claims accrued no later than September 8, 2014, (Doc. No. 4 at 7),

and Heyward failed to bring those claims within two years of the accrual date. Klayman v. Loeb, 2016

WL 29228, at *3 (N.D. Ohio, Jan. 4, 2016) (holding the statute of limitations for § 1983 free exercise

claims in Ohio is two years, pursuant to Ohio Revised Code § 2305.10).

        I grant the ODRC Defendants’ motion for judgment on the pleadings as to Heyward’s

RLUIPA and free exercise claims.

    C. CIVIL CONSPIRACY

        In order to state a claim for civil conspiracy, Heyward must allege two or more persons

agreed to unlawfully injure him. He must show (1) there was a single plan; (2) the alleged co-

conspirators “shared in the general conspiratorial objective”; and, (3) one or more of the co-

conspirators committed an overt act in furtherance of the conspiracy which injured Heyward. Jewell

v. Leroux, 20 F. App’x 375, 378 (6th Cir. 2001). Civil conspiracy claims “must be pled with some

degree of specificity.” Huffer v. Bogen, 503 F. App'x 455, 462 (6th Cir. 2012) (quoting Gutierrez v.

Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987)).




                                                    9
        Heyward offers only the conclusory allegation that his reclassification “amount[ed] to a

[conspiratorially] planned disciplinary action.” (Doc. No. 4 at 4). He does not allege specific details

about “an agreement or shared plan between the individual defendants to violate his civil rights,”

and therefore he fails to state a claim for civil conspiracy. Huffer, 503 F. App’x at 462.

    D. DUE PROCESS

        Heyward also alleges he was denied due process when the Defendants denied him the

opportunity to appeal his reclassification or the denial of his grievances. Generally, “a prisoner has

no constitutional right to an effective prison grievance procedure.” Hursey v. Anderson, 2017 WL

3528206, at *2 (citing Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003)). Heyward does not

allege he suffered an “atypical and significant hardship,” Sandin v. Conner, 515 U.S. 472, 484 (1995),

as a result of the Defendants’ alleged failure to follow its grievance policy, and therefore he fails to

state a claim for violation of his due process rights. See, e.g., Metcalf v. Veita, 156 F.3d 1231, at *2 (6th

Cir. 1998) (unreported table decision).

    E. THE LEAMAN DOCTRINE

        The ODRC Defendants argue any claims Heyward asserts arising out of McNamara’s

confiscation of his kufi and the March 2016 search of his cell are precluded by the Leaman doctrine.

Leaman v. Ohio Dep’t of Metnal Retardation & Dev. Disabilities, 825 F.2d 946 (6th Cir. 1987) (en banc).

The Leaman doctrine provides that a plaintiff waives his right to pursue claims under § 1983 if the

plaintiff first pursued those claims in the Ohio Court of Claims. Id. at 952. This doctrine requires a

federal court to “make a factual determination as to whether a pro se litigant knowingly, intelligently,

and voluntarily waived his federal claims when filing suit in the Ohio Court of Claims. Alford v.

Mohr, Case No. 1:15-cv-645, 2018 WL 1136924, at *9 (S.D. Ohio, March 1, 2018).

        Both Heyward and the ODRC Defendants reference a case Heyward filed with the Ohio

Court of Claims concerning his cell search. (See Doc. No. 4 at 5 (referencing Court of Claims Case


                                                     10
No. 2016-00641-AD)). None of the parties, however, have attached a copy of the opinion from the

Court of Claims, and that opinion is not publicly available on the website of the Supreme Court of

Ohio. As a result, I cannot determine whether or not Heyward knowingly waived federal claims by

filing that lawsuit, or which claims he may have waived. Therefore, I decline to apply the Leaman

doctrine to bar any claims for relief which have not already been resolved by the Defendants’

motions.

                                        V.      CONCLUSION

        For the reasons stated above, the motion of Defendants Cooper and Townsend for

judgment on the pleadings, (Doc. No. 54), is denied. The motion of Defendants Factor,

McNamara, Moseley, Neth, Smith, and Streeter for judgment on the pleadings, (Doc. No. 55), is

denied as to Heyward’s claim for retaliation in violation of his First Amendment free speech rights,

and granted as to Heyward’s claims for civil conspiracy and for violation of his religious free-

exercise rights and his due process rights. Moseley is dismissed as a defendant, as all claims against

her have been resolved.



        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                  11
